J-S52044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.L.R.                                            IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

J.M.R.

                             Appellant                 No. 1278 EDA 2014


                    Appeal from the Order Entered March 28, 2014
                  In the Court of Common Pleas of Delaware County
                        Domestic Relations at No(s): 14-80323


BEFORE: GANTMAN, P.J., ALLEN, J., and FITZGERALD, J.*

MEMORANDUM BY GANTMAN, P.J.:                          FILED AUGUST 20, 2014



Delaware County Court of Common Pleas, which granted the petition filed by



              1
                  We affirm.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.2 Husband raises the following issues for our review:

____________________________________________


1
    23 Pa.C.S.A. §§ 6101-6122.
2
  We note that on April 21, 2014, the court ordered Husband to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),
(Footnote Continued Next Page)

_____________________________

*Former Justice specially assigned to the Superior Court.
J-S52044-14


          WAS THE EVIDENCE INSUFFICIENT TO SUPPORT THE PFA
          ORDER?


          VIOLATED THE PROVISIONS OF THE PFA ACT AGAINST
          THE WEIGHT OF THE EVIDENCE AND WITHOUT SUPPORT
          IN THE RECORD?



      The relevant scope and standard of review ar



                                             Stamus v. Dutcavich, 938 A.2d 1098,

1100 (Pa.Super. 2007) (quoting Drew v. Drew, 870 A.2d 377, 378



          Stamus, supra (internal citation and quotation marks omitted).



from those who perpetrate such abuse, with the primary goal of advance

                                                  Buchhalter v. Buchhalter, 959
                       _______________________
(Footnote Continued)

which Husband filed on May 5, 2014.               This case was designated as a

statement contemporaneously with his notice of appeal. See Pa.R.A.P.
1925(a)(2)(i). Nev
appeal, or find waiver of his appellate issues on this basis. See In re
K.T.E.L.
                                                        ontemporaneously with
notice of appeal does not divest this Court of jurisdiction, but results in
defective notice of appeal to be disposed of on case by case basis; general
waiver analysis for failure to file court-ordered Rule 1925(b) statement does
not apply in context of noncompliance with Rule 1925(a)(2)(i); declining to

days after notice of appeal and noncompliance with Rule 1925(a)(2)(i)
caused no prejudice to parties).



                                            -2-
J-S52044-14


A.2d 1260, 1262 (Pa.Super. 2008) (quoting Custer v. Cochran, 933 A.2d
1050, 1054 (Pa.Super. 2007) (en banc

does not seek to determine criminal culpability. A Petitioner is not required

to establish abuse occurred beyond a reasonable doubt, but only to establish

                                            Snyder v. Snyder, 629 A.2d 977,

982 (Pa.Super. 1993).

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Ann Osborne,



discusses and properly disposes of the questions presented.         (See Trial

Court Opinion, filed May 16, 2014, at 5-9) (finding: (1)



                                                is reasonable; Wife testified

Husband physically touched her on two occasions, once grabbing her pants



shoving Wife; Husband made numerous threats to Wife that she should

              ; Wife testified to incident where Husband followed her;




would     escalate   and   become    more    violent;   Wife   established   by

preponderance of evidence that Husband knowingly engaged in course of

conduct that placed Wife in reasonable fear of bodily injury; Wife presented


                                     -3-
J-S52044-14


sufficient evidence for entry of PFA order against Husband; (2) evidence

established pattern of conduct by Husband that put Wife in reasonable fear




                                                                             ght

of evidence; additionally, some circumstances which Husband claims court

ignored in rendering its decision were not made part of record at PFA

hearing and, therefore, court could not have considered them in ruling;

                                                 ieves court disregarded are not



bodily injury, and court would have afforded no weight to those factors even

if Husband raised them at hearing; Husband abused Wife as defined in PFA

Act3).4

        Order affirmed.




____________________________________________


3
  Husband listed eight factors in his Rule 1925(b) statement, which the court
allegedly failed to consider when making its determination. The court said

agree Husband offered no testim

attempted to decelerate the acrimony between the parties by proposing one
of the parties move out of the marital residence). As the court explained,


4
    The correct citation for Raker v. Raker is 847 A.2d 720 (Pa.Super. 2004).



                                           -4-
J-S52044-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/2014




                          -5-
Circulated 08/08/2014 10:12 AM
Circulated 08/08/2014 10:12 AM
Circulated 08/08/2014 10:12 AM
Circulated 08/08/2014 10:12 AM
Circulated 08/08/2014 10:12 AM